DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application

Claims 1-26 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2022 has been entered.
 
Response to Arguments
	Applicant’s remarks dated 7 January 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 1-3 and 5-12 under 35 U.S.C. 103 over Zhamu in view of Zhamu-2 with Li is WITHDRAWN as Zhamu nor Zhamu-2 expressly state non-thermal reduction.

	The rejection of claims 1-3 and 5-12 under 35 U.S.C. 103 over Zhamu in view of Zhamu-2 and Li is MAINTAINED.
	The traversal si that “Amended Claim 1 is not taught by either reference” (Remarks at 10), however Li clearly discloses UV reduction of graphene.


	The traversal is similar to that of Zhamu in view of Zhamu-2 and Li, however while Zhamu discloses thermal reduction, Wan discloses addition of HI which acts as a reductant as discussed infra. Wan clearly discloses UV usage for reduction.

	The rejection of claims 1, 2, 5-13 under 35 U.S.C. 103 as being unpatentable over Zhamu in viewof Burton and Li is MAINTAINED and updated below as Li clearly discloses UV usage for reduction and Burton discloses chemical reduction as discussed infra.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Zhamu-2 and Li.
Regarding claims 1-5, Zhamu discloses a method of making a graphene-based continuous fiber (Zhamu at “Abstract”) comprising:
a) Preparing a graphene dispersion (dispersing graphite in an oxidizing liquid medium, [0119]) which will thusly have chemically functionalized graphene sheets containing chemical functional groups attached thereto and a non-carbon element content of 0.1-47% by weight (GO is formed which is graphene with an oxygen functional group at 10-20%, [0119]);
b) Dispensing and depositing a continuous filament of said graphene dispersion as a gel onto a substrate (extrusion/dispensing onto a solid substrate, [0121]) and shear stress/strain is provided (Id.) such that there is an alignment along the filament axis direction, and partially or Id.) so as to form the continuous fiber comprising aligned chemically functionalized graphene sheets (Id.);
c) Using heat treatment (at >600 C, Zhamu at [0047], which overlaps that range instantly claimed which is prima facie obvious, see MPEP 2144.05)  to induce chemical reactions or bonding between the functional groups attached to and adjacent to the graphene sheets to form said long fiber ([0126]-[0127], wherein said continuous or long graphene fiber comprises chemically functionalized graphene sheets that are chemically bonded with one another having an inter-planar spacing of 0.4 nm (Id.), a non-carbon element content of 0.7% ([0127]), the presence of sp2 and sp3 electronic configurations ([0048]), and are substantially parallel to one another and parallel to the fiber axis (Id.), and said fiber contains no core-shell structure, no helically arranged graphene domains (Zhamu at “Abstract”), and a length no less than 0.5 cm (>>1 cm, [0140]) and a density of 1.9-2.0 g/cc ([0071]); and
As step d is optional they are not required (though [0129] suggests compression can be performed and that with respect to step f this is already done in step c).
Zhamu does not expressly state the claimed functional groups (Though GO can have COOH, OH and O can be present in the GO (Zhamu at [0020])), nor using chemical, UV or radiaton reduction.
Zhamu-2 in a method of forming NGPs (which the material of Zhamu is based on) discloses addition of 2-azidoethanol, etc., to the graphene material to be functionalized (Zhamu-2 at [0025]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Zhamu in view of the azide of Zhamu-2. The teaching or suggested motivation in doing so being cheaper production fo dispersible NGPs (Zhamu-2 at [0055]).
Li discloses UV radiation to reduce oxygen content to 10% for graphene oxide (Li at 293 L col).
2 configuration (Li at Id.).
With respect to claim 6, the cross-sectional area can be rectangular or flat ([0037]).
As to claims 7 & 8, the rejection of claim 1 covers the length, the width can be 0.1-1 micron, thickness of 1nm-100 nm, and a width-thickness ratio of 10-1000 ([0036]).
Regarding claims 9-11, the thermal conductivity is >1000 (1600, “Figure 5a”) and electrical conductivity is >5000 (Zhamu at [0042], [0035] & “Figure 5b” for 600-15000 S/cm).	
Turning to claim 12, the angle is <10 degrees (Zhamu at [0044]).
With respect to claim 13, a matrix material of pitch can be added (Zhamu at [0039]).
As to claim 14, the rejection of claim 1 from above is hereby incorporated by reference in its entirety. However, Zhamu discloses functionalizing before formation of the gel. It has been held that the order of adding ingredients is prima facie obvious (See MPEP 2144.05). Stated differently, there is not seen to be a patentable difference between when the functionalization occurs.
Claims 15-24 & 26 are equivalent to those of claims 3-13 from above.
With respect to claim 25, the Young’s modulus is 30-150 (Zhamu at “Figure 5a”) and the tensile strength is >1.2 GPa (Zhamu at “Figure 5b” & [0076]).

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Wan and Li.
Regarding claims 1-5, Zhamu discloses a method of making a graphene-based continuous fiber (Zhamu at “Abstract”) comprising:

b) Dispensing and depositing a continuous filament of said graphene dispersion as a gel onto a substrate (extrusion/dispensing onto a solid substrate, [0121]) and shear stress/strain is provided (Id.) such that there is an alignment along the filament axis direction, and partially or completely removing the liquid medium (Id.) so as to form the continuous fiber comprising aligned chemically functionalized graphene sheets (Id.);
c) Using heat treatment (at >600 C, Zhamu at [0047], which overlaps that range instantly claimed which is prima facie obvious, see MPEP 2144.05) to induce chemical reactions or bonding between the functional groups attached to and adjacent to the graphene sheets to form said long fiber ([0126]-[0127], wherein said continuous or long graphene fiber comprises chemically functionalized graphene sheets that are chemically bonded with one another having an inter-planar spacing of 0.4 nm (Id.), a non-carbon element content of 0.7% ([0127]), the presence of sp2 and sp3 electronic configurations ([0048]), and are substantially parallel to one another and parallel to the fiber axis (Id.), and said fiber contains no core-shell structure, no helically arranged graphene domains (Zhamu at “Abstract”), and a length no less than 0.5 cm (>>1 cm, [0140]) and a density of 1.9-2.0 g/cc ([0071]).
As step dis optional they are not required (though [0129] suggests compression can be performed and that with respect to step f this is already done in step c).
Zhamu does not expressly state the claimed functional groups (Though GO can have COOH, OH and O can be present in the GO (Zhamu at [0020]))..
See MPEP 2112).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Zhamu in view of the addition of the agent of Wan. The teaching or suggested motivation in doing so being an isotropic mechanical property increase, along with tensile strength and bridging (Id.).
However, Zhamu does not expressly state usage of UV treatment to remove non-carbon elements, Li discloses UV radiation to reduce oxygen content to 10% for graphene oxide (Li at 293 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Zhamu in view of the UV reduction of Li. The teaching or suggested motivation in doing so being control of sp2 configuration (Li at Id.).
With respect to claim 6, the cross-sectional area can be rectangular or flat ([0037]).
As to claims 7 & 8, the rejection of claim 1 covers the length, the width can be 0.1-1 micron, thickness of 1nm-100 nm, and a width-thickness ratio of 10-1000 ([0036]).
Regarding claims 9-11, the thermal conductivity is >1000 (1600, “Figure 5a”) and electrical conductivity is >5000 (Zhamu at [0042], [0035] & “Figure 5b” for 600-15000 S/cm).
Turning to claim 12, the angle is <10 degrees (Zhamu at [0044]).
With respect to claim 13, a matrix material of pitch can be added (Zhamu at [0039]).
As to claim 14, the rejection of claim 1 from above is hereby incorporated by reference in its entirety. However, Zhamu discloses functionalizing before formation of the gel. It has been held that the order of adding ingredients is prima facie obvious (See MPEP 2144.05). Stated differently, there is not 
Claims 15-24 & 26 are equivalent to those of claims 3-13 from above.
With respect to claim 25, the Young’s modulus is 30-150 (Zhamu at “Figure 5a”) and the tensile strength is >1.2 GPa (Zhamu at “Figure 5b” & [0076]).

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Burton and Li.
Regarding claims 1-5, Zhamu discloses a method of making a graphene-based continuous fiber (Zhamu at “Abstract”) comprising:
a) Preparing a graphene dispersion (dispersing graphite in an oxidizing liquid medium, [0119]) which will thusly have chemically functionalized graphene sheets containing chemical functional groups attached thereto and a non-carbon element content of 0.1-47% by weight (GO is formed which is graphene with an oxygen functional group at 10-20%, [0119]);
b) Dispensing and depositing a continuous filament of said graphene dispersion as a gel onto a substrate (extrusion/dispensing onto a solid substrate, [0121]) and shear stress/strain is provided (Id.) such that there is an alignment along the filament axis direction, and partially or completely removing the liquid medium (Id.) so as to form the continuous fiber comprising aligned chemically functionalized graphene sheets (Id.);
c) Using heat treatment (at >600 C, Zhamu at [0047], which overlaps that range instantly claimed which is prima facie obvious, see MPEP 2144.05)  to induce chemical reactions or bonding between the functional groups attached to and adjacent to the graphene sheets to form said long fiber ([0126]-[0127], wherein said continuous or long graphene fiber comprises chemically functionalized graphene sheets that are chemically bonded with one another having Id.), a non-carbon element content of 0.7% ([0127]), the presence of sp2 and sp3 electronic configurations ([0048]), and are substantially parallel to one another and parallel to the fiber axis (Id.), and said fiber contains no core-shell structure, no helically arranged graphene domains (Zhamu at “Abstract”), and a length no less than 0.5 cm (>>1 cm, [0140]) and a density of 1.9-2.0 g/cc ([0071]).
As step d is optional they are not required (though [0129] suggests compression can be performed and that with respect to step f this is already done in step c).
However, Zhamu does not expressly state usage of UV treatment to remove non-carbon elements, Li discloses UV radiation to reduce oxygen content to 10% for graphene oxide (Li at 293 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Zhamu in view of the UV reduction of Li. The teaching or suggested motivation in doing so being control of sp2 configuration (Li at Id.).
Zhamu does not expressly state the claimed functional groups (Though GO can have COOH, OH and O can be present in the GO (Zhamu at [0020])).
Burton in a method of making graphene nanoplatelets discloses addition of functional groups such as 2-azidoethanol (Burton at [0093]-[0094]). Burton discloses chemical reduction of the oxygen content (Burton at [0122]-[0123]), while this is not stated to less than 20% given application of hydrazine and production of rGO the requirement of <20% oxygen content is considered to be met absent evidence to the contrary (Id. and MPEP 2112).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Zhamu in view of the additional groups of Burton. The teaching or suggested motivation in doing so being additional means to graft further materials into a composite (Burton at [0095]).

As to claims 7 & 8, the rejection of claim 1 covers the length, the width can be 0.1-1 micron, thickness of 1nm-100 nm, and a width-thickness ratio of 10-1000 ([0036]).
Regarding claims 9-11, the thermal conductivity is >1000 (1600, “Figure 5a”) and electrical conductivity is >5000 (Zhamu at [0042], [0035] & “Figure 5b” for 600-15000 S/cm).
Turning to claim 12, the angle is <10 degrees (Zhamu at [0044]).
With respect to claim 13, a matrix material of pitch can be added (Zhamu at [0039]).
As to claim 14, the rejection of claim 1 from above is hereby incorporated by reference in its entirety. However, Zhamu discloses functionalizing before formation of the gel. It has been held that the order of adding ingredients is prima facie obvious (See MPEP 2144.05). Stated differently, there is not seen to be a patentable difference between when the functionalization occurs.
Claims 15-24 & 26 are equivalent to those of claims 3-13 from above.
With respect to claim 25, the Young’s modulus is 30-150 (Zhamu at “Figure 5a”) and the tensile strength is >1.2 GPa (Zhamu at “Figure 5b” & [0076]).

Conclusion
Claims 1-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759